STATE OF LOUISIANA

 

 

COURT OF APPEAL
FIRST CIRCUIT
2021 KA 1356
5 / C: 0 A 13
Vv STATE OF LOUISIANA
\ |
\ : VERSUS
if At JASON DONTRELL CHATMAN
4
SUN 2 9 2022
JUDGMENT RENDERED:
ok ok ok ok ok ok
Appealed from
The Thirty-Second Judicial District Court
Parish of Terrebonne « State of Louisiana
Docket Number 703,288 * Division E
The Honorable Randall L. Bethancourt, Presiding Judge

HOOK OK ke ook ook oe
Joe Waitz COUNSEL FOR APPELLEE
District Attorney PLAINTIFF—STATE OF LOUISIANA
Jay J. Luke

Assistant District Attorney
Houma, Louisiana

Mary C. Haynes COUNSEL FOR APPELLANT
Louisiana Appellate Project DEFENDANT—Jason Dontrell
New Orleans, Louisiana Chatman

Rk Ok ok ok ok ok

BEFORE: MCCLENDON, WELCH, AND THERIOT, JJ.
WELCH, J.

The State of Louisiana charged the defendant, Jason Dontrel Chatman, by
amended bill of information with illegal possession of a firearm by a convicted
felon, a violation of La. R.S. 14:95.1. The defendant pled not guilty. Following a
jury trial, the jury found the defendant guilty as charged. Thereafter, the State filed
a habitual offender bill of information against the defendant, alleging he was a
third-felony habitual offender.'! Following a hearing, the trial court adjudicated the
defendant a third-felony habitual offender and sentenced him to twenty-five years
at hard labor without benefit of probation or suspension of sentence. The
defendant moved for reconsideration of sentence, but the trial court denied the
motion.

The defendant appealed to this court alleging ineffective assistance of
counsel at sentencing and various pro se claims, which he failed to brief, and thus,
abandoned.” State v. Chatman, 2017-0132 (La. App. 1% Cir. 9/15/17), 2017 WL
4082285, at *2 (unpublished) (“Chatman I”). We noted patent error, finding that
the sentence, although within the proper sentencing range (thirteen years, four
months — forty years),? failed to restrict the benefit of parole.’ Chatman I, 2017
WL 4082285, at *2. We also found that applying La. R.S. 15:301.1(A) on the
illegally lenient sentence by operation of law would impinge upon the trial court’s
sentencing discretion because had the court recognized that the defendant’s

habitual offender sentence should be imposed without benefit of parole, it might

 

' Predicate #1 was set forth as the defendant’s July 7, 2009 guilty plea, under 17" Judicial
District Court Docket #458626, to illegal carrying of a weapon while in possession of a
controlled dangerous substance. Predicate #2 was set forth as the defendant’s March 19, 2014
guilty plea, under 17" Judicial District Court Docket #521369, to aggravated flight from an
officer.

* See Uniform Rules—Louisiana Courts of Appeal, Rule 2-12.4(B)(4).

3 See La. R.S. 15:529.1(A)(3)(a) (prior to amendment by 2017 La. Acts Nos. 257, § 1 and 282, §
1 (eff. Nov. 1, 2017)).

“ See La. R.S. 14:95.1(B); State v. Bruins, 407 So.2d 685, 687 (La. 1981) (“the conditions
imposed on the [habitual offender] sentence are those called for in the reference statute.”).
have imposed a different sentence. Accordingly, we affirmed the conviction and
habitual offender adjudication, but vacated the sentence and remanded to the trial
court for resentencing. We pretermitted discussion of the claims of ineffective
assistance of counsel. Jd.

Upon remand, in an ex parte hearing where only the State was represented,
the trial court “amend[ed]” the sentence to twenty-five years at hard labor without
benefit of probation, parole, or suspension of sentence. The defendant appealed,
challenging the resentencing as being in violation of La. C.Cr.P. art. 835 and his
constitutional rights. We found the assignments of error to have merit, vacated the
sentence, and remanded for resentencing for a second time. State v. Chatman,
2020-0592 (La. App. 1* Cir. 2/19/21), 320 So.3d 1167 (“Chatman II”).

Upon remand, in the presence of the defendant with counsel, the trial court
sentenced the defendant to twenty-five years at hard labor without benefit of
probation, parole, or suspension of sentence. The defendant moved for
reconsideration of sentence, but the trial court denied the motion. The defendant
now appeals, challenging the effectiveness of counsel at the original sentencing
hearing.’ For the following reasons, we affirm the defendant’s sentence.

FACTS
On October 8, 2009, the defendant pled guilty to possession of cocaine.
The probation and parole termination date for the offense was October 20, 2012.
On July 19, 2015, in Terrebonne Parish, the defendant fled from police officers
attempting to arrest him for failure to appear. During the ensuing chase, the

defendant removed a 9mm handgun from his waistband. The defendant discarded

 

> In Chatman I, the defendant argued trial counsel was ineffective in failing to: investigate the
defendant’s bipolar disorder; obtain and present documentation to the trial court to prove the
defendant was suffering and being treated for bipolar disorder near in time to the offense; and
obtain and present testimony from an expert to explain the nature of bipolar disorder and offer an
opinion on whether the mental defect influenced the defendant’s behavior on the day of the
offense and his subsequent disruptive behavior in court. See Chatman II, 320 So.3d at 1169
n.2,
the weapon when ordered to do so.

INEFFECTIVE ASSISTANCE OF COUNSEL AT SENTENCING

In his sole assignment of error, the defendant contends that his trial counsel
rendered ineffective assistance at the original sentencing hearing by failing to: (1)
investigate the defendant’s mental illness, i.e., his diagnosed bipolar disorder; (2)
obtain and present documentation to the court to show that the defendant suffers
from the disorder; and (3) obtain and present testimony from an expert, e.g, a
psychiatrist or psychologist, who could explain the nature of bipolar disorder to the
court and who could offer an opinion on whether the mental defect might have
influenced the defendant’s behavior on the day of the incident. Citing the reasons
for sentencing, the defendant notes, “[t}he trial court did not acknowledge that [the
defendant] had been diagnosed with bipolar disorder and was being treated for
such with medication near in time to the incident in question.” The defendant
concludes, “[i]t is apparent that the trial court did not properly regard [the
defendant’s] mental illness, bipolar disorder, as a mitigating factor when
sentencing him.”

The State responds that appellate counsel assumes that the defendant’s trial
counsel was ineffective for failing to obtain records of a diagnosis of bipolar
disorder, but “it is possible that trial counsel could not obtain such records because
none existed. Trial counsel did submit a report showing a diagnosis of major
depression but there is no mention of Bipolar Disorder or any mental health
issues.”° Further, the State argues the trial court considered the defendant’s
“mental/emotional” problems in imposing sentence, specifically noting that the
defendant’s mental and emotional problems did not justify a downward departure.

A claim of ineffectiveness of counsel is analyzed under the two-pronged test

 

° In addition, defense counsel submitted evidence of the defendant’s prescribed medication used
to treat a diagnosis of bipolar disorder.
developed by the United States Supreme Court in Strickland v. Washington, 466
U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). In order to establish that his trial
attorney was ineffective, the defendant must first show that. the attorney’s
performance was deficient, which requires a showing that counsel made errors so
serious that he was not functioning as counsel guaranteed by the Sixth
Amendment. Second, the defendant must prove that the deficient performance
prejudiced the defense. This element requires a showing that the errors were so
serious that the defendant was deprived of a fair trial: the defendant must prove
actual prejudice before relief will be granted. It is not sufficient for the defendant
to show that the error had some conceivable effect on the outcome of the
proceeding. Rather, he must show that but for the counsel’s unprofessional errors,
there is a reasonable probability the outcome of the trial would have been different.
Further, it is unnecessary to address the issues of both counsel’s performance and
prejudice to the defendant if the defendant makes an inadequate showing on one of
the components. State v. Eason, 2019-0614 (La. App. 1* Cir. 12/27/19), 293
So.3d 61, 72-73. In the context of sentencing, if a defendant can show a
reasonable probability that, but for counsel’s error, his sentence would have been
different, a basis for an ineffective assistance claim may be found. State v.
Dunnagan, 2016-0187 (La. App. 1% Cir. 9/20/16), 277 So.3d 378, 381.

The trial court filed written reasons for the enhanced sentence. See La. R.S.
15:529.1(D)(3) (“[t]he court shall provide written reasons for its determination.”).
The trial court set forth that the defendant’s third-felony habitual offender
adjudication was predicated upon his 2009 conviction for illegal carrying of a
weapon while in possession of a controlled dangerous substance and his 2014
conviction for aggravated flight from an officer. The trial court noted the
defendant committed the latter offense while on parole for the former offense. The

trial court noted the defense stipulated to the defendant’s 2009 felony conviction
for possession of cocaine, which the State used to support the current weapons
conviction. The trial court found “[the defendant’s] criminal history does not end
there, however.” The trial court set forth that other criminal prosecutions against
the defendant in Terrebonne Parish had resulted in a nolle prosequi being entered
on a charge of second degree battery and misdemeanor convictions for possession
of marijuana, aggravated assault (three offenses), and simple battery. The trial
court stated the enhanced sentencing range for the offense was “13.33 — 40” years
without benefit of probation or suspension of sentence.’ See La. RS. 14:95.1(B);
La. R.S. 15:529.1(A)(3)(a) (prior to amendment by 2017 La. Acts Nos. 257, §1 and
282, §1 (eff. Nov. 1, 2017)). The trial court imposed a sentence of 25 years at hard
labor without benefit of probation or suspension of sentence to be served
consecutively to any other sentence the defendant was serving.

The reasons for the enhanced sentence reflect the trial court considered the
fact that defendant was 27 years old, that no substantial grounds existed tending
tend to excuse his criminal conduct, and that “the legislature’s intent to protect
society from serious physical harm that may result when convicted felons possess
firearms.” The trial court found the particular incident could have easily turned
violent or lethal, as the defendant was armed with a weapon as he fled from law
enforcement officers. Further, the trial court noted the instant offense was not the
defendant’s first weapons charge. The trial court also found the defendant’s
criminal record indicated “he is inclined to arm himself with a dangerous weapon
with little provocation and without hesitation. In doing so, he puts the safety and
welfare of the general public at risk.” The trial court specifically found “[the
defendant’s] substance abuse, mental/emotional and other health concerns or

learning disabilities [did] not warrant a downward departure from the habitual

 

™In Chatman I, this court found any enhanced sentence in this matter was also required to be
imposed without benefit of parole. Chatman, 2017 WL 4082285, at *2.
offender sentencing range.” The trial court also cited the defendant’s lack of
remorse, and it found that the defendant had been “impervious to rehabilitation.”
The trial court noted the defendant had reoffended at least once while on parole.
The trial court further noted the defendant’s misbehavior was not curbed by the
solemnity of the criminal trial process or by the possibility of his reincarceration.
The trial court referenced the fact that at trial, the defendant had violently upended
counsel’s table and interrupted proceedings to such an extent that he had to be
removed from the courtroom. The trial court concluded:
The purpose of the habitual offender law is to deter and punish
recidivism. State v. Baker, [20]06-2175 (La. 10/16/07), 970 So.2d

948, [955,] cert. denfied,] 555 U.S. 830, [129 S.Ct. 39, 172 L.Ed.2d

49] (2008). A sentence of less than 25 years will not satisfy these

goals. [The defendant] appears to believe himself to be above the law.

It is highly likely, if not probable, that he will reoffend if he is not

removed from society for a considerable time.

Initially, we note the allegation that trial counsel performed deficiently relies
upon the defendant actually having a “diagnosed bipolar disorder.” However, the
only reference to this alleged diagnosis in the record is a comment by defense
counsel at trial during the testimony of Terrebonne Parish Sheriffs Office
Detective Lieutenant Kody Allen Voisin. The State was attempting to elicit
testimony from Detective Lieutenant Voisin that the defendant had stated, “I
fucked up.” Outside of the presence of the jury, defense counsel objected that the
statement was made without advice of rights and when the defendant “was not in
such a state of mind as to make any such statement knowing, intelligent, and
voluntary[.]” Additionally, defense counsel stated, “[e]ven though it’s an excited
utterance, I think it’s an excited utterance that is the result of an untreated medical
condition.” Defense counsel claimed, if called, the defendant’s mother would
testify that, at the time of the statement, the defendant was “TbJipolar and ADHD

and had just began receiving treatment from Terrebonne Mental Health. And that

since, has not been on his medicines.” The court overruled the objection without
any further testimony.

Further, defense counsel presented evidence of the defendant’s mental
disorder, if any, at the sentencing hearing. Defense counsel introduced into
evidence a January 15, 2009 form from the Terrebonne Mental Health Center with
a typewritten portion indicating the defendant was a patient that was “being treated
for a significant mental illness.” Handwritten in the diagnosis section of the form
was “major depression with psychotic features.” The medications section of the
form listed Lexapro, Risperdal,® and Benadryl. Defense counsel also introduced a
photograph of a prescription bottle, with the defendant’s name, for Paroxetine, as
well as internet search results stating, “Lexapro is used to treat anxiety in adults
and major depressive disorder in adults and adolescents who are at least 12 years
old[;]” “Risperidone is an antipsychotic medication. It works by changing the
effects of chemicals in the brain. Risperidone is used to treat schizophrenia and
symptoms of bipolar disorder (manic depression). Risperidone is also used in
autistic children to treat symptoms of irritability[;]” “Paroxetine is used to treat
depression, panic attacks, obsessive-compulsive disorder (OCD), anxiety disorders,
and post-traumatic stress disorder.”

Concerning evidence of prejudice to the defendant, the record provides no
support for the claim that “the trial court did not properly regard [the defendant’s]
mental illness, bipolar disorder, as a mitigating factor when sentencing him.” To
the contrary, the reasons for the enhanced sentence indicate the trial court fully
considered “[the defendant’s] substance abuse, mental/emotional and other health
concerns or learning disabilities,” but found these mitigating factors insufficient to
outweigh the numerous aggravating factors in this matter. Accordingly, the
defendant has shown no reasonable probability that his sentence would have been

different had trial counsel presented evidence of the defendant’s alleged diagnosed

 

® Risperdal is the brand name for risperidone.
bipolar disorder. See State v. Parker, 2016-1016 (La. App. 1° Cir. 2/17/17), 2017
WL 658256, at *13, writ denied, 2017-0509 (La. 12/15/17), 231 So.3d 637, cert.
denied, = U'S.__, 138 S.Ct. 2575, 201 L-Ed.2d 297 (2018) (rejecting a claim of
ineffective assistance of counsel for failing to present mitigating evidence because
“the district court was fully aware of, and specifically pointed out in its reasons
[defense arguments bolstered by the mitigating factors].”).
This assignment of error is without merit.
CONCLUSION

For all of the above and foregoing reasons, the defendant’s sentence is

affirmed.

SENTENCE AFFIRMED.